DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2020/086865 Attia et al., hereinafter “Attia”.
Regarding claim 1, Attia discloses a method (Abstract), comprising: estimating, by a consumer electronic device (Para 5, 43, and 70), an atrial fibrillation (AF) burden of a subject (Para 5; based on continuous monitoring) based on multiple measurements (Para 5) passively collected by at least one sensor associated with the consumer electronic device (Para 5 and 43) while the subject is in a free-living environment (Para 5, 18, and 40; with continuous monitoring the patient must be free-living); outputting, by the consumer electronic device, an AF burden notification associated with the subject based on the estimated AF burden (Para 38, 64, and 70; an output on the smartphone notifies user of atrial fibrillation status therefore assessing the burden by the number of alerts, see Para 5 that describes multiple occurrences); and outputting, by the consumer electronic device, an AF burden recommendation based on the estimated AF burden (Para 31).
Regarding claim 2, Attia discloses estimating the AF burden comprises: obtaining a first sequence of state values based on the multiple measurements collected by the at least one sensor (Para 51 and Figure 3, element 310; based on the measurements assess a first state of the user based on the prediction of whether or not there is atrial fibrillation), the first sequence of state values including detected AF states and detected normal sinus rhythm (NSR) states of the subject (Para 49-51); obtaining a transition probability matrix, the transition probability matrix indicating a probability of state transition between an AF state and a NSR state (Para 40 and Figure 9; a probability of someone developing, therefore transitioning in state is predicted and a matrix is shown for every analysis); obtaining an emission probability matrix, the emission probability matrix indicating a probability of one or more observations arising from an estimated AF state or an estimated NSR state (Para 40, 44, and 57; by estimating a probability of developing an AF state, an inherent estimation of a change in ECG readings is predicted); and estimating a second sequence of state values based on the first sequence of state values, the transition probability matrix, and the emission probability matrix (Para 25, 36, 58 and Figure 3, element 312).
Regarding claim 3, Attia discloses estimating the AF burden further comprises: initializing a prior probability matrix, the prior probability matrix indicating a probability of a starting state of the subject being the AF state or the NSR state (Para 58 and 60, see also Figure 9), wherein the transition probability matrix is based on the prior probability matrix (Para 58 and 60); and updating the transition probability matrix based on a determined AF burden from a previous time period and an amount time elapsed between consecutive values of the second sequence of state values (Para 60, see also para 40).
Regarding claim 5, Attia discloses outputting the AF burden notification associated with the subject comprises: obtaining at least one measurement of a vitals check of the subject (Para 5 and 42-43); and when the at least one measurement is within a threshold range (Para 60), notifying the subject upon detection of an increase in an average of the estimated AF burden that is greater than a threshold value (Para 63 and 66).
Regarding claim 6, Attia discloses outputting the AF burden notification associated with the subject comprises: notifying a medical provider of the estimated AF burden of the subject (Para 31), the estimated AF burden enabling the medical provider to make a health recommendation to the subject (Para 31).
Regarding claim 8, Attia discloses an electronic device (Abstract, Para 5, 43, and 70) comprising: at least one memory configured to store instructions (Para 48); and a processor configured when executing the instructions (Para 70) to: estimate an atrial fibrillation (AF) burden of a subject (Para 5; based on continuous monitoring) based on multiple measurements (Para 5)  passively collected by at least one sensor associated with the electronic device (Para 5) while the subject is in a free-living environment (Para 5, 18, and 40; with continuous monitoring the patient must be free-living); output an AF burden notification associated with the subject based on the estimated AF burden (Para 38, 64, and 70; an output on the smartphone notifies user of atrial fibrillation status therefore assessing the burden by the number of alerts, see Para 5 that describes multiple occurrences); and output an AF burden recommendation based on the estimated AF burden (Para 31), wherein the electronic device is a consumer electronic device (Para 5, 43, and 70).
Regarding claim 9, Attia discloses to estimate the AF burden, the processor is configured to: obtain a first sequence of state values based on the multiple measurements collected by the at least one sensor (Para 51 and Figure 3, element 310; based on the measurements assess a first state of the user based on the prediction of whether or not there is atrial fibrillation), the first sequence of state values including detected AF states and detected normal sinus rhythm (NSR) states of the subject (Para 49-51); obtain a transition probability matrix, the transition probability matrix indicating a probability of state transition between an AF state and a NSR state (Para 40 and Figure 9; a probability of someone developing, therefore transitioning in state is predicted and a matrix is shown for every analysis); obtain an emission probability matrix, the emission probability matrix indicating a probability of one or more observations arising from an estimated AF state or an estimated NSR state (Para 40, 44, and 57; by estimating a probability of developing an AF state, an inherent estimation of a change in ECG readings is predicted); and estimate a second sequence of state values based on the first sequence of state values, the transition probability matrix, and the emission probability matrix (Para 25, 36, 58 and Figure 3, element 312).
Regarding claim 10, Attia discloses to estimate the AF burden, the processor is further configured to: initialize a prior probability matrix, the prior probability matrix indicating a probability of a starting state of the subject being the AF state or the NSR state (Para 58 and 60, see also Figure 9), wherein the transition probability matrix is based on the prior probability matrix (Para 58 and 60); and update the transition probability matrix based on a determined AF burden from a previous time period and an amount time elapsed between consecutive values of the second sequence of state values (Para 60, see also para 40).
Regarding claim 12, Attia discloses to output the AF burden notification associated with the subject, the processor is further configured to: obtain at least one measurement of a vitals check of the subject (Para 5 and 42-43); and when the at least one measurement is within a threshold range (Para 60), notify the subject upon detection of an increase in an average of the estimated AF burden that is greater than a threshold value (Para 63 and 66).
Regarding claim 13, Attia discloses to output the AF burden notification associated with the subject, the processor is further configured to: notify a medical provider of the estimated AF burden of the subject (Para 31), the estimated AF burden enabling the medical provider to make a health recommendation to the subject (Para 31).
Regarding claim 15, Attia discloses a non-transitory computer readable medium containing computer readable program code (Para 67)that, when executed, causes at least one processor of an electronic device (Para 67) to: estimate an atrial fibrillation (AF) burden of a subject (Para 5; based on continuous monitoring) based on multiple measurements (Para 5)  passively collected by at least one sensor associated with the electronic device (Para 5) while the subject is in a free-living environment (Para 5, 18, and 40; with continuous monitoring the patient must be free-living); output an AF burden notification associated with the subject based on the estimated AF burden (Para 38, 64, and 70; an output on the smartphone notifies user of atrial fibrillation status therefore assessing the burden by the number of alerts, see Para 5 that describes multiple occurrences); and output an AF burden recommendation based on the estimated AF burden (Para 31), wherein the electronic device is a consumer electronic device (Para 5, 43, and 70).
Regarding claim 16, Attia discloses to estimate the AF burden, the processor is configured to: obtain a first sequence of state values based on the multiple measurements collected by the at least one sensor (Para 51 and Figure 3, element 310; based on the measurements assess a first state of the user based on the prediction of whether or not there is atrial fibrillation), the first sequence of state values including detected AF states and detected normal sinus rhythm (NSR) states of the subject (Para 49-51); obtain a transition probability matrix, the transition probability matrix indicating a probability of state transition between an AF state and a NSR state (Para 40 and Figure 9; a probability of someone developing, therefore transitioning in state is predicted and a matrix is shown for every analysis); obtain an emission probability matrix, the emission probability matrix indicating a probability of one or more observations arising from an estimated AF state or an estimated NSR state (Para 40, 44, and 57; by estimating a probability of developing an AF state, an inherent estimation of a change in ECG readings is predicted); and estimate a second sequence of state values based on the first sequence of state values, the transition probability matrix, and the emission probability matrix (Para 25, 36, 58 and Figure 3, element 312).
Regarding claim 17, Attia discloses to estimate the AF burden, the processor is further configured to: initialize a prior probability matrix, the prior probability matrix indicating a probability of a starting state of the subject being the AF state or the NSR state (Para 58 and 60, see also Figure 9), wherein the transition probability matrix is based on the prior probability matrix (Para 58 and 60); and update the transition probability matrix based on a determined AF burden from a previous time period and an amount time elapsed between consecutive values of the second sequence of state values (Para 60, see also para 40).
Regarding claim 19, Attia discloses to output the AF burden notification associated with the subject, the processor is further configured to: obtain at least one measurement of a vitals check of the subject (Para 5 and 42-43); and when the at least one measurement is within a threshold range (Para 60), cause the electronic device to notify the subject upon detection of an increase in an average of the estimated AF burden that is greater than a threshold value (Para 63 and 66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/086865 Attia et al., hereinafter “Attia”, in view of US 2002/0029002 Bardy, hereinafter “Bardy”.
Regarding claim 4, Attia discloses estimating the AF burden (Para 5).
Attia does not disclose assigning weights to at least some of the multiple measurements collected by the at least one sensor and activities of the subject; and upon detection of a change in the estimated AF burden exceeding a threshold value within a time duration, updating the weights based on a duration of the activities or a duration of the at least some measurements being abnormal.
However, Bardy discloses a method and system of monitoring atrial fibrillation (Abstract) using a consumers device (Para 42) and teaches assigning weights to at least some of the multiple measurements collected by the at least one sensor (Para 87) and activities of the subject (Para 50, 77, and 87); and upon detection of a change in the estimated AF burden exceeding a threshold value within a time duration (Para 12-13 and 16), updating the weights based on a duration of the activities or a duration of the at least some measurements being abnormal (Para 87 and claim 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have assigned weights to the receives inputs as taught by Bardy, in the invention of Attia, in order to determine an overall patient’s status change based on individual graded summations (Brady; Para 87 and Claim 39).
Regarding claim 11, Attia discloses the processor (Para 48).
Attia does not disclose assign weights to at least some of the multiple measurements collected by the at least one sensor and activities of the subject; and upon detection of a change in the estimated AF burden exceeding a threshold value within a time duration, update the weights based on a duration of the activities or a duration of the at least some measurements being abnormal.
However, Bardy teaches assign weights to at least some of the multiple measurements collected by the at least one sensor (Para 87) and activities of the subject (Para 50, 77, and 87); and upon detection of a change in the estimated AF burden exceeding a threshold value within a time duration (Para 12-13 and 16), update the weights based on a duration of the activities or a duration of the at least some measurements being abnormal (Para 87 and claim 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have assigned weights to the receives inputs as taught by Bardy, in the invention of Attia, in order to determine an overall patient’s status change based on individual graded summations (Brady; Para 87 and Claim 39).
Regarding claim 18, Attia discloses the processor (Para 48).
Attia does not disclose assign weights to at least some of the multiple measurements collected by the at least one sensor and activities of the subject; and upon detection of a change in the estimated AF burden exceeding a threshold value within a time duration, update the weights based on a duration of the activities or a duration of the at least some measurements being abnormal.
However, Bardy teaches assign weights to at least some of the multiple measurements collected by the at least one sensor (Para 87) and activities of the subject (Para 50, 77, and 87); and upon detection of a change in the estimated AF burden exceeding a threshold value within a time duration (Para 12-13 and 16), update the weights based on a duration of the activities or a duration of the at least some measurements being abnormal (Para 87 and claim 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have assigned weights to the receives inputs as taught by Bardy, in the invention of Attia, in order to determine an overall patient’s status change based on individual graded summations (Brady; Para 87 and Claim 39).
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/086865 Attia et al., hereinafter “Attia”, in view of US 2018/0247713 Rothman, hereinafter “Rothman”.
Regarding claim 7, Attia discloses outputting the AF burden recommendation comprises: outputting, on a display communicatively coupled to the consumer electronic device (Para 40 and 74), a recommendation (Para 40 and 74). 
Attia does not disclose recommendation to the subject to change at least one activity by the subject.
However, Rothman discloses a device that measures and predicts patient medical data (Abstract) one of which is atrial fibrillation (Para 24) and teaches recommendation to the subject to change at least one activity by the subject (Para 52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have recommended a change in activity as taught by Rothman, in the invention of Attia, in order to increase a patient’s health score (Rothman; Para 52).
Regarding claim 14, Attia discloses to output the AF burden recommendation (Para 40 and 74), the processor is further configured to: outputting, on a display communicatively coupled to the consumer electronic device (Para 40 and 74), a recommendation (Para 40 and 74).  
Attia does not disclose recommendation to the subject to change at least one activity by the subject.
However, Rothman discloses a device that measures and predicts patient medical data (Abstract) one of which is atrial fibrillation (Para 24) and teaches recommendation to the subject to change at least one activity by the subject (Para 52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have recommended a change in activity as taught by Rothman, in the invention of Attia, in order to increase a patient’s health score (Rothman; Para 52).
Regarding claim 20, Attia discloses to output the AF burden recommendation (Para 40 and 74), the processor is further configured to: control a display communicatively coupled to the electronic device (Para 40 and 74) to output a recommendation (Para 40 and 74).
Attia does not disclose recommendation to the subject to change at least one activity by the subject.
However, Rothman discloses a device that measures and predicts patient medical data (Abstract) one of which is atrial fibrillation (Para 24) and teaches recommendation to the subject to change at least one activity by the subject (Para 52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have recommended a change in activity as taught by Rothman, in the invention of Attia, in order to increase a patient’s health score (Rothman; Para 52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792